NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed with respect to the amendments have been fully considered and are persuasive.  The previous grounds of the rejections have been withdrawn, and the claims are now in conditions for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al, US 2020/0210519 is relied upon for disclosing of adding a document history graph in a blockchain, see paragraph 0022.
Mercuri et al, US 2019/0013934 is relied upon for disclosing of placing a second blockchain object that updates a hash of a medical record, and is addressed to a first blockchain object, see paragraph 0028.
Wilson, US 2018/0302417 is relied upon for disclosing of keeping a record of document revisions, see paragraph 0159.

Scherrer et al, US 2021/0021426 is relied upon for disclosing of maintaining a traceable history of changes made to an object in a blockchain, see paragraph 0033.
Setty, US 2018/0091524 is relied upon for disclosing of a blockchain containing updated state information, along with previous states, see paragraph 0033.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431